DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/10/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) rejected under 35 USC 103 (a) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)1,9 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang US 2006/0111082.

 	As per claim 1, Zhang discloses an authentication method, comprising:
 receiving, by a terminal device in an access authentication process, response information of access authentication information from an access network element ( par 0009  the user terminal directly obtains the address of final service providing unit, namely destination PDG address, through a public Domain Name Server (DNS), wherein the destination PDG is usually located in home network of current user terminal and   0017,The service authentication authorization unit judging whether authentication and authorization is successful, if yes, the service authentication authorization unit returning, i.e. receiving,  the addresses/IP address , i.e. access authentication information,  of destination devices authorized to handle the selected services to the WLAN user terminal, i.e. a terminal device, initiating the request via the service resolving unit, i.e. access network element  and see also par 0018,0057), wherein the access authentication process is performed to authenticate whether the terminal device can access an access network (par 0053 when a WLAN user terminal requests to access 3GPP-WLAN inter-working network through WLAN, the WLAN user terminal or the network initiates an access authentication procedure and the network side performs authentication to this WLAN user terminal. Specifically speaking, the access authentication authorization unit at the network side performs legality authentication, i.e. first authentication for the terminal device,  between the user terminal and the network through an access control unit.  ), and wherein the response information comprises address information of the access network element ( par 0017 the service authentication authorization unit returning, i.e. receiving,  the addresses, i.e. access authentication information,  of destination devices authorized to handle the selected services to the WLAN user terminal, i.e. a terminal device, initiating the request via the service resolving unit, i.e. access network element  and  0020 The said service resolving unit is the destination device authorized to process the selected services, then said step c comprises: after the service authentication authorization unit sending the destination device address to the service resolving unit, the service resolving unit directly sending service establish response to the requesting WLAN user terminal, and starting a process of establishing service connection with the requesting WLAN user terminal. ); and 
selecting, by the terminal device, the access network element corresponding to the address information to initiate a tunnel authentication procedure( [0022] In step c, while returning address of the destination device authorized to process the selected , i.e. selecting, service to the requesting WLAN user terminal, the service authentication authorization unit sending a service authorization notification that carries information of the requesting WLAN user terminal to the destination device. The process of establishing a service connection, i.e. tunnel  between the WLAN user terminal and the destination device  and par 0065, the requesting WLAN user terminal sends a service establishing request to the destination device once again according to the received address thereof to request for establishing service connection), wherein the tunnel authentication procedure is a procedure performed to authenticate whether the terminal device can access a core network by using a tunnel technology ( 0023] The said user subscription information at least comprises: user identity of the requesting WLAN user terminal and service name of the selected service that the WLAN user terminal requests to access. The service establishing request is included in a tunnel establish request signaling provided by the standard. The service resolving unit is configured inside the visited network or inside the home network of the requesting WLAN user terminal  and 0064 Step 406: after receiving the address of destination device and authorized service names, the service resolving unit will forward the received information to the requesting WLAN user terminal. In this embodiment, the existing standard End-to-End tunnel establishing transfer signaling is adopted to transmit information like the address of destination device and authorized service names. and 0067 Step 410: after the authentication is successful, the destination device will return a service establish response and interact with the requesting WLAN user terminal to establish a service tunnel. Since this requesting WLAN user terminal has passed an authentication, it can pass this authentication usually. Here, standard End-to-End tunnel establish interactive procedure can be adopted to implement the interactive procedure of establishing service tunnel.).  
 
As per claim 9, Zhang discloses an authentication apparatus, comprising at least one processor (par 0006 3GPP AAA Server  ) and a memory ( par 0006 server with memory ), wherein the memory is coupled to the at least one processor and stores instructions executable by the at least one processor, wherein the instructions, when executed by the at least one processor (par 0019  the service authentication authorization unit sending an open route notification to the WLAN access gateway to which the requesting WLAN user terminal belongs to instruct the WLAN access gateway to open the route between the authorized destination device ), enables the apparatus to perform operations comprising: 
receiving, by a terminal device in an access authentication process, response information of access authentication information from an access network element ( par 0009  the user terminal directly obtains the address of final service providing unit, namely destination PDG address, through a public Domain Name Server (DNS), wherein the destination PDG is usually located in home network of current user terminal and   0017,The service authentication authorization unit judging whether authentication and authorization is successful, if yes, the service authentication authorization unit returning, i.e. receiving,  the addresses/IP address , i.e. access authentication information,  of destination devices authorized to handle the selected services to the WLAN user terminal, i.e. a terminal device, initiating the request via the service resolving unit, i.e. access network element  and see also par 0018,0057), wherein the access authentication process is performed to authenticate whether the terminal device can access an access network (par 0053 when a WLAN user terminal requests to access 3GPP-WLAN inter-working network through WLAN, the WLAN user terminal or the network initiates an access authentication procedure and the network side performs authentication to this WLAN user terminal. Specifically speaking, the access authentication authorization unit at the network side performs legality authentication, i.e. first authentication for the terminal device,  between the user terminal and the network through an access control unit.  ), and wherein the response information comprises address information of the access network element ( par 0017 the service authentication authorization unit returning, i.e. receiving,  the addresses, i.e. access authentication information,  of destination devices authorized to handle the selected services to the WLAN user terminal, i.e. a terminal device, initiating the request via the service resolving unit, i.e. access network element  and  0020 The said service resolving unit is the destination device authorized to process the selected services, then said step c comprises: after the service authentication authorization unit sending the destination device address to the service resolving unit, the service resolving unit directly sending service establish response to the requesting WLAN user terminal, and starting a process of establishing service connection with the requesting WLAN user terminal. ); and 
selecting, by the terminal device, the access network element corresponding to the address information to initiate a tunnel authentication procedure( [0022] In step c, while returning address of the destination device authorized to process the selected , i.e. selecting, service to the requesting WLAN user terminal, the service authentication authorization unit sending a service authorization notification that carries information of the requesting WLAN user terminal to the destination device. The process of establishing a service connection, i.e. tunnel  between the WLAN user terminal and the destination device  and par 0065, the requesting WLAN user terminal sends a service establishing request to the destination device once again according to the received address thereof to request for establishing service connection), wherein the tunnel authentication procedure is a procedure performed to authenticate whether the terminal device can access a core network by using a tunnel technology ( 0023] The said user subscription information at least comprises: user identity of the requesting WLAN user terminal and service name of the selected service that the WLAN user terminal requests to access. The service establishing request is included in a tunnel establish request signaling provided by the standard. The service resolving unit is configured inside the visited network or inside the home network of the requesting WLAN user terminal  and 0064 Step 406: after receiving the address of destination device and authorized service names, the service resolving unit will forward the received information to the requesting WLAN user terminal. In this embodiment, the existing standard End-to-End tunnel establishing transfer signaling is adopted to transmit information like the address of destination device and authorized service names. and 0067 Step 410: after the authentication is successful, the destination device will return a service establish response and interact with the requesting WLAN user terminal to establish a service tunnel. Since this requesting WLAN user terminal has passed an authentication, it can pass this authentication usually. Here, standard End-to-End tunnel establish interactive procedure can be adopted to implement the interactive procedure of establishing service tunnel.).  

 	As per claim 16, Zhang disclose A non-transitory computer readable storage medium, wherein the non-transitory computer readable storage medium ( par 0019 user terminal with memory ) stores a computer program, wherein the computer program comprises instructions, wherein when the instructions are executed on a terminal device ( par 0019  the service authentication authorization unit sending an open route notification to the WLAN access gateway to which the requesting WLAN user terminal belongs to instruct the WLAN access gateway to open the route between the authorized destination device ), the terminal device is enabled to implement operations comprising: 
  	receiving, by a terminal device in an access authentication process, response information of access authentication information from an access network element ( par 0009  the user terminal directly obtains the address of final service providing unit, namely destination PDG address, through a public Domain Name Server (DNS), wherein the destination PDG is usually located in home network of current user terminal and   0017,The service authentication authorization unit judging whether authentication and authorization is successful, if yes, the service authentication authorization unit returning, i.e. receiving,  the addresses/IP address , i.e. access authentication information,  of destination devices authorized to handle the selected services to the WLAN user terminal, i.e. a terminal device, initiating the request via the service resolving unit, i.e. access network element  and see also par 0018,0057), wherein the access authentication process is performed to authenticate whether the terminal device can access an access network (par 0053 when a WLAN user terminal requests to access 3GPP-WLAN inter-working network through WLAN, the WLAN user terminal or the network initiates an access authentication procedure and the network side performs authentication to this WLAN user terminal. Specifically speaking, the access authentication authorization unit at the network side performs legality authentication, i.e. first authentication for the terminal device,  between the user terminal and the network through an access control unit.  ), and wherein the response information comprises address information of the access network element ( par 0017 the service authentication authorization unit returning, i.e. receiving,  the addresses, i.e. access authentication information,  of destination devices authorized to handle the selected services to the WLAN user terminal, i.e. a terminal device, initiating the request via the service resolving unit, i.e. access network element  and  0020 The said service resolving unit is the destination device authorized to process the selected services, then said step c comprises: after the service authentication authorization unit sending the destination device address to the service resolving unit, the service resolving unit directly sending service establish response to the requesting WLAN user terminal, and starting a process of establishing service connection with the requesting WLAN user terminal. ); and 
selecting, by the terminal device, the access network element corresponding to the address information to initiate a tunnel authentication procedure( [0022] In step c, while returning address of the destination device authorized to process the selected , i.e. selecting, service to the requesting WLAN user terminal, the service authentication authorization unit sending a service authorization notification that carries information of the requesting WLAN user terminal to the destination device. The process of establishing a service connection, i.e. tunnel  between the WLAN user terminal and the destination device  and par 0065, the requesting WLAN user terminal sends a service establishing request to the destination device once again according to the received address thereof to request for establishing service connection), wherein the tunnel authentication procedure is a procedure performed to authenticate whether the terminal device can access a core network by using a tunnel technology ( 0023] The said user subscription information at least comprises: user identity of the requesting WLAN user terminal and service name of the selected service that the WLAN user terminal requests to access. The service establishing request is included in a tunnel establish request signaling provided by the standard. The service resolving unit is configured inside the visited network or inside the home network of the requesting WLAN user terminal  and 0064 Step 406: after receiving the address of destination device and authorized service names, the service resolving unit will forward the received information to the requesting WLAN user terminal. In this embodiment, the existing standard End-to-End tunnel establishing transfer signaling is adopted to transmit information like the address of destination device and authorized service names. and 0067 Step 410: after the authentication is successful, the destination device will return a service establish response and interact with the requesting WLAN user terminal to establish a service tunnel. Since this requesting WLAN user terminal has passed an authentication, it can pass this authentication usually. Here, standard End-to-End tunnel establish interactive procedure can be adopted to implement the interactive procedure of establishing service tunnel.).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 4,7-8,12,15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang US 2006/0111082 in view of Guo et al US 2010/0255808.

As per claim 4, Zhang discloses the method according to claim 1, further comprising: sending, by the terminal device, the access authentication information to the access network element ( par 0018  The said WLAN user terminal sending a request to the service resolving unit in step a comprises: the WLAN user terminal sending a request to the service resolving unit according to the local network address obtained through private DNS resolution or according to a public IP address, i.e. the access authentication information ; or the WLAN user terminal sending a request to the service resolving unit according to the public IP address obtained through public network DNS resolution; or the WLAN user terminal sending a request to the service resolving unit according to a preset IP address or any address in an address list; or the WLAN user terminal sending a request to the service resolving unit according to the last visited IP address. [0020] The said service resolving unit is the destination device authorized to process the selected services, then said step c comprises: after the service authentication authorization unit sending the destination device address, i.e. access authentication information, to the service resolving unit, the service resolving unit directly sending service establish response to the requesting WLAN user terminal, and starting a process of establishing service connection with the requesting WLAN user terminal) , wherein the access authentication information is extensible authentication protocol (EAP) information ( par 0094 the service resolving unit can also act as the service authentication authorization unit at the same time, or the service resolving unit and service authentication authorization unit, i.e. EAP are implemented by the same device. In this case, the authentication and authorization process can be implemented directly by the service resolving unit. Specifically speaking, after receiving a tunnel establish request, the service resolving unit extracts the user identity of the WLAN user terminal and the name of the service that the WLAN user terminal requests to access; meanwhile, the service resolving unit obtains the subscription information of the requesting WLAN user terminal from HSS/HLR according to the user identity, and then compares the obtained subscription information with the extracted information, if they match, the authentication is successful; otherwise, the authentication is unsuccessful. ).  
Zhang does not explicitly disclose wherein the access authentication information is extensible authentication protocol.
However, in analogous art, Guo discloses wherein the access authentication information is extensible authentication protocol (0082 A. In the Extensible Authentication Protocol (EAP) authentication process in block 2, a trusted non-3GPP IP access network sends the emergency indication of the UE to an Authentication, Authorization, and Accounting (AAA) proxy and the subsequent local PDN GW. In block 5, the Indication of IP CAN Session Establishment message of the PDG GW also establishes the emergency indication).
Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
 A person having ordinary skill in the art before the effective filling date of the invention would have found it obvious to apply Guo known technique of EAP authentication with the Zhang of authentication of establishing the tunnel that was ready for improvement to yield the predictable result of point to point authentication. 

  	As per claim 7, Zhang discloses the method according to claim 1, Zhang disclose wherein the access network is a 3rd Generation Partnership Project (3GPP) access network ( 0007 In the non-roaming case, when a WLAN user terminal desires to access directly the Internet/Intranet, the user terminal can access Internet/Intranet via WLAN access network after it passes authentication and authorization of AAA server (AS) via WLAN access network. If the WLAN user terminal desire to access services of 3GPP packet switching (PS) domain as well, it may further request the services of Scenario 3 from the 3GPP home network.).  
 	Zhang doses not explicitly disclose the access network is a trusted non-3rd Generation Partnership Project (3GPP) access network.
 	However, Guo discloses the access network is a trusted non-3rd Generation Partnership Project (3GPP) access network (0082] A. In the Extensible Authentication Protocol (EAP) authentication process in block 2, a trusted non-3GPP IP access network sends the emergency indication of the UE to an Authentication, Authorization, and Accounting (AAA) proxy and the subsequent local PDN GW. In block 5, the Indication of IP CAN Session Establishment message of the PDG GW also establishes the emergency indication. 	
 	Applying a known technique to a known device(method, or product) ready for improvement to yield predictable results.
 	 A person having ordinary skill in the art before the effective filling date of the invention would have found it obvious to apply Guo known technique of trusted non-3Gpp of network with the Zhang of authentication of establishing the tunnel that was ready for improvement to yield the predictable result of secure network. 

 	As per claim 8, Zhang disclose the method according to claim 1,  Zhang discloses wherein the access network element is a 3GPP access network gateway (024] The service authentication authorization unit is an Authentication Authorization and Accounting (AAA) server. The service authentication authorization unit is a 3GPP AAA Server. The destination device authorized to process the selected service is a PDG device specified by 3GPP standards or a General Package Radio Service (GPRS) Gateway Support Node (GGSN)  and 0087  WAG in the visited network acts as the service resolving unit. The visited network takes this WAG address as the initial resolution result of any user service, and the WAG should be able to interact with 3GPP AAA Server to perform service authentication and authorization while the signaling can be transmitted through AAA proxy, i.e. gateway. In case that the WAG is unable to interact with 3GPP AAA Server, the WAG acting as the service resolving unit can be taken as an R-PDG, wherein the network structure thereof is essentially the same as that shown in FIG. 8. As a result, there is the case when the two schemes as shown in FIGS. 8 and 9 co-exist in merged applications.) 
	Zhang doses not explicitly disclose the access network is a trusted non-3GPP access network gateway.
 	However, Guo discloses a trusted non-3GPP access network gateway (0082] A. In the Extensible Authentication Protocol (EAP) authentication process in block 2, a trusted non-3GPP IP access network sends the emergency indication of the UE to an Authentication, Authorization, and Accounting (AAA) proxy and the subsequent local PDN GW. In block 5, the Indication of IP CAN Session Establishment message of the PDG GW also establishes the emergency indication. 	
 	Applying a known technique to a known device(method, or product) ready for improvement to yield predictable results.
 	 A person having ordinary skill in the art before the effective filling date of the invention would have found it obvious to apply Guo known technique of trusted non-3Gpp of network with the Zhang of authentication of establishing the tunnel that was ready for improvement to yield the predictable result of secure network. 


As per claim 12, Zhang discloses the apparatus according to claim 9, Zhang discloses wherein the operations further comprise: sending, by the terminal device, the access authentication information to the access network element ( par 0018  The said WLAN user terminal sending a request to the service resolving unit in step a comprises: the WLAN user terminal sending a request to the service resolving unit according to the local network address obtained through private DNS resolution or according to a public IP address, i.e. the access authentication information ; or the WLAN user terminal sending a request to the service resolving unit according to the public IP address obtained through public network DNS resolution; or the WLAN user terminal sending a request to the service resolving unit according to a preset IP address or any address in an address list; or the WLAN user terminal sending a request to the service resolving unit according to the last visited IP address. [0020] The said service resolving unit is the destination device authorized to process the selected services, then said step c comprises: after the service authentication authorization unit sending the destination device address, i.e. access authentication information, to the service resolving unit, the service resolving unit directly sending service establish response to the requesting WLAN user terminal, and starting a process of establishing service connection with the requesting WLAN user terminal.   ) , wherein the access authentication information is extensible authentication protocol (EAP) information ( par 0094 the service resolving unit can also act as the service authentication authorization unit at the same time, or the service resolving unit and service authentication authorization unit, i.e. EAP are implemented by the same device. In this case, the authentication and authorization process can be implemented directly by the service resolving unit. Specifically speaking, after receiving a tunnel establish request, the service resolving unit extracts the user identity of the WLAN user terminal and the name of the service that the WLAN user terminal requests to access; meanwhile, the service resolving unit obtains the subscription information of the requesting WLAN user terminal from HSS/HLR according to the user identity, and then compares the obtained subscription information with the extracted information, if they match, the authentication is successful; otherwise, the authentication is unsuccessful. ).  
Zhang does not explicitly disclose wherein the access authentication information is extensible authentication protocol.
However, in analogous art, Guo discloses wherein the access authentication information is extensible authentication protocol (0082] A. In the Extensible Authentication Protocol (EAP) authentication process in block 2, a trusted non-3GPP IP access network sends the emergency indication of the UE to an Authentication, Authorization, and Accounting (AAA) proxy and the subsequent local PDN GW. In block 5, the Indication of IP CAN Session Establishment message of the PDG GW also establishes the emergency indication ).
Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
 A person having ordinary skill in the art before the effective filling date of the invention would have found it obvious to apply Guo known technique of EAP authentication with the Zhang of authentication of establishing the tunnel that was ready for improvement to yield the predictable result of point to point authentication. 

As per claim 15, Zhang discloses the apparatus according to claim 9, Zhang disclose wherein the access network is a 3rd Generation Partnership Project (3GPP) access network (0007 In the non-roaming case, when a WLAN user terminal desires to access directly the Internet/Intranet, the user terminal can access Internet/Intranet via WLAN access network after it passes authentication and authorization of AAA server (AS) via WLAN access network. If the WLAN user terminal desire to access services of 3GPP packet switching (PS) domain as well, it may further request the services of Scenario 3 from the 3GPP home network.).  
 	Zhang doses not explicitly disclose the access network is a trusted non-3rd Generation Partnership Project (3GPP) access network.
 	However, Guo discloses the access network is a trusted non-3rd Generation Partnership Project (3GPP) access network (0082] A. In the Extensible Authentication Protocol (EAP) authentication process in block 2, a trusted non-3GPP IP access network sends the emergency indication of the UE to an Authentication, Authorization, and Accounting (AAA) proxy and the subsequent local PDN GW. In block 5, the Indication of IP CAN Session Establishment message of the PDG GW also establishes the emergency indication. 	
 	Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
 	 A person having ordinary skill in the art before the effective filling date of the invention would have found it obvious to apply Guo known technique of trusted non-3Gpp of network with the Zhang of authentication of establishing the tunnel that was ready for improvement to yield the predictable result of secure network. 

As per claim 19, Zhang discloses 19 The non-transitory computer readable storage medium according to claim 16, Zhan discloses sending, by the terminal device, the access authentication information to the access network element ( par 0018  The said WLAN user terminal sending a request to the service resolving unit in step a comprises: the WLAN user terminal sending a request to the service resolving unit according to the local network address obtained through private DNS resolution or according to a public IP address, i.e. the access authentication information ; or the WLAN user terminal sending a request to the service resolving unit according to the public IP address obtained through public network DNS resolution; or the WLAN user terminal sending a request to the service resolving unit according to a preset IP address or any address in an address list; or the WLAN user terminal sending a request to the service resolving unit according to the last visited IP address. [0020] The said service resolving unit is the destination device authorized to process the selected services, then said step c comprises: after the service authentication authorization unit sending the destination device address, i.e. access authentication information, to the service resolving unit, the service resolving unit directly sending service establish response to the requesting WLAN user terminal, and starting a process of establishing service connection with the requesting WLAN user terminal.   ) , wherein the access authentication information is extensible authentication protocol (EAP) information ( par 0094 the service resolving unit can also act as the service authentication authorization unit at the same time, or the service resolving unit and service authentication authorization unit, i.e. EAP are implemented by the same device. In this case, the authentication and authorization process can be implemented directly by the service resolving unit. Specifically speaking, after receiving a tunnel establish request, the service resolving unit extracts the user identity of the WLAN user terminal and the name of the service that the WLAN user terminal requests to access; meanwhile, the service resolving unit obtains the subscription information of the requesting WLAN user terminal from HSS/HLR according to the user identity, and then compares the obtained subscription information with the extracted information, if they match, the authentication is successful; otherwise, the authentication is unsuccessful. ).  
Zhang does not explicitly disclose wherein the access authentication information is extensible authentication protocol.
However, in analogous art, Guo discloses wherein the access authentication information is extensible authentication protocol (0082] A. In the Extensible Authentication Protocol (EAP) authentication process in block 2, a trusted non-3GPP IP access network sends the emergency indication of the UE to an Authentication, Authorization, and Accounting (AAA) proxy and the subsequent local PDN GW. In block 5, the Indication of IP CAN Session Establishment message of the PDG GW also establishes the emergency indication ).
Applying a known technique to a known device(method, or product) ready for improvement to yield predictable results.
 A person having ordinary skill in the art before the effective filling date of the invention would have found it obvious to apply Guo known technique of EAP authentication with the Zhang of authentication of establishing the tunnel that was ready for improvement to yield the predictable result of point to point authentication. 

As per claim 20, Zhang discloses the non-transitory computer readable storage medium according to claim 16, Zhang disclose wherein the access network is a 3rd Generation Partnership Project (3GPP) access network (0007 In the non-roaming case, when a WLAN user terminal desires to access directly the Internet/Intranet, the user terminal can access Internet/Intranet via WLAN access network after it passes authentication and authorization of AAA server (AS) via WLAN access network. If the WLAN user terminal desire to access services of 3GPP packet switching (PS) domain as well, it may further request the services of Scenario 3 from the 3GPP home network.).  
 Zhang doses not explicitly disclose the access network is a trusted non-3rd Generation Partnership Project (3GPP) access network.
 However, Guo discloses the access network is a trusted non-3rd Generation Partnership Project (3GPP) access network (0082] A. In the Extensible Authentication Protocol (EAP) authentication process in block 2, a trusted non-3GPP IP access network sends the emergency indication of the UE to an Authentication, Authorization, and Accounting (AAA) proxy and the subsequent local PDN GW. In block 5, the Indication of IP CAN Session Establishment message of the PDG GW also establishes the emergency indication. 	
 Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
  A person having ordinary skill in the art before the effective filling date of the invention would have found it obvious to apply Guo known technique of trusted non-3Gpp of network with the Zhang of authentication of establishing the tunnel that was ready for improvement to yield the predictable result of secure network. 


 	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314. The examiner can normally be reached EST: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JORGE ORTIZ CRIADO can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABU S SHOLEMAN/Primary Examiner, Art Unit 2496